

117 HR 5392 IH: To amend the Military Selective Service Act to allow women to elect to register for the draft.
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5392IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Owens (for himself, Mrs. Steel, Mrs. Fischbach, Mr. Stewart, and Ms. Tenney) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Military Selective Service Act to allow women to elect to register for the draft.1.Authorization of women to register for the draftThe Military Selective Service Act (50 U.S.C. 3801 et seq.) is amended as follows:(1)Section 3 (50 U.S.C. 3802) is amended by adding at the end the following new subsection:(c)A female citizen of the United States, or other female person residing in the United States, who is between the ages described in subsection (a), may elect to present herself and submit to registration pursuant to such subsection..(2)Section 4(a) (50 U.S.C. 3803(a)) is amended—(A)in the first undesignated paragraph—(i)by inserting (or who elects to register) after every person required to register; and(ii)by inserting (or having elected to register) after having been required to register; and(B)in the second undesignated paragraph, by striking who is required to register and inserting who registers.